                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Kimberly Ann Brown,                          )
                                             )
       Plaintiff,                            )
                                             )         Civil Action No. 4: 18-870-RMG
       vs.                                   )
                                             )
Andrew M. Saul 1, Commissioner               )
of Social Security,                          )         ORDER
                                             )
       Defendant.                            )


       Plaintiff has brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the final decision of the Commissioner of Social Security denying her claim

for Disability Insurance Benefits ("DIB"). In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73 .02 DSC, this matter was referred to a United States Magistrate Judge for pre-trial

handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on June 5,

2019, recommending that the Commissioner' s decision be affirmed. (Dkt. No. 28). Plaintiff

filed objections to the R & R, and the Commissioner filed a response. (Dkt. No. 30, 32). As

explained below, the Court reverses the decision of the Commissioner and remands the case to

the agency with instructions to award benefits from January 28, 2014.

                                         Legal Standard

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

Court. Math ews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de nova


       1
          Mr. Saul was recently confirmed as the Commissioner of Social Security and has been
substituted for the previously acting commissioner, Nancy Berryhill.

                                                 -1-
determination of those portions of the Report and Recommendation to which specific objection is

made. The Court may accept, reject, or modify, in whole or in part, the recommendation of the

Magistrate Judge. 28 U.S.C. § 636(b)(l).

       The role of the federal judiciary in the administrative scheme established by the Social

Security Act is a limited one. The Act provides that the "findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive." 42 U.S.C. §

405(g). "Substantial evidence has been defined innumerable times as more than a scintilla, but

less than preponderance." Thomas v. Celebrezze, 331F.2d541 , 543 (4th Cir. 1964). This

standard precludes de novo review of the factual circumstances that substitutes the Court' s

findings of fact for those of the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971).

       Although the federal court's review role is a limited one, "it does not follow, however,

that the findings of the administrative agency are to be mechanically accepted. The statutorily

granted right of review contemplates more than an uncritical rubber stamping of the

administrative action. " Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). Further, the

Commissioner' s findings of fact are not binding if they were based upon the application of an

improper legal standard. Coffman v. Bowen, 829 F .2d 514, 519 (4th Cir. 1987).

       The Commissioner, in passing upon an application for disability benefits, is required to

undertake a five-step sequential process. At Step One, the Commissioner must determine

whether the claimant is engaged in substantial gainful work. If the claimant is not engaged in

substantial gainful employment, the Commissioner proceeds to Step Two, which involves a

determination whether the claimant has a "severe medically determinable physical or mental

impairment." If the claimant has one or more severe impairments, the Commissioner proceeds to


                                               -2-
Step Three, which involves a determination whether any impairment satisfies one of the

designated list of impairments that would automatically render the claimant disabled. Where a

claimant does not satisfy one of the listed disabling impairments, the Commissioner must

proceed to Step Four, which involves a determination of the claimant's residual functional

capacity ("RFC"). Once the RFC is determined, the Commissioner proceeds to Step Five to

determine if jobs exist in significant numbers in the national economy that the claimant can

perform in light of her RFC . 20 C.F.R. § 404.1520(a)(4). The claimant carries the burden of

establishing the requirements of Steps One through Step Four, but at Step Five the burden shifts

to the Commissioner. If the Commissioner fails to carry his burden at Step Five, the claimant is

entitled to a finding of disability as a matter of law. See Pearson v. Colvin, 810 F .3d 204, 209-10

(4th Cir. 2015).

       Under the regulations of the Social Security Administration, the Commissioner is

obligated to consider all medical evidence and the opinions of all medical sources, including

treating and examining physicians. 20 C.F.R. § 404.l 527(b ). This includes the duty to "evaluate

every medical opinion we receive." Id. § 404.1527( c). Under what is commonly referred to as

the Treating Physician Rule, the Commissioner is required to give special consideration to the

opinions of treating physicians of the claimant, based on the view that "these sources are likely to

be the medical professionals most able to provide a detailed, longitudinal picture of [the

claimant' s] medical impairment(s) and may bring a unique perspective to the medical evidence

that cannot be obtained from objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations." Id. § 404.1527(c)(2).

Under some circumstances, the opinions of the treating physicians are to be accorded controlling


                                                -3-
weight. Even where the opinions of the treating physicians of the claimant are not accorded

controlling weight, the Commissioner is obligated to weigh those opinions in light of a broad

range of factors, including the examining relationship, the treatment relationship, length of

treatment, nature and extent of the treatment relationship, supportability of the opinions in the

medical record, consistency, and whether the treating physician was a specialist. Id. §§

404.1527(c)(l)-(5). The Commissioner is obligated to weigh the findings and opinions of

treating physicians and to give "good reasons" in the written decision for the weight given to a

treating source's opinions. SSR 96-2P, 61 Fed. Reg. 34490, 34492 (July 2, 1996).

        The opinions of non-examining sources and state agency medical consultants must be

weighed under the same standards of the Treating Physician Rule, including the source's

"specialization" . . . "support" from the "relevant evidence" and other relevant factors. §

404.1527(c)(2). The Commissioner further pledges that the opinions of non-examining sources

will be evaluated on "the degree to which these opinions consider all the pertinent evidence ... "

Id. § 404.1527(c)(3). 2

       Although the final agency decision in a Social Security disability claim rests with the

Commissioner, it is well settled that a disability decision by another governmental agency

"cannot be ignored and must be considered." SSR 06-03p, 2006 WL 2329939 at *6. The

Commissioner recognizes that another governmental agency' s disability decision and the

evidence used to make that decision "may provide insight into the individual's mental and


       2
           The Commissioner has given notice he intends to modify the Treating Physician Rule
for all cases filed after March 27, 2017. Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844, 2017 WL 168819 (January 28, 2017). Since this application for
disability was filed on March 28, 2014, the Treating Physician Rule existing at that time is in full
force and effect.

                                                -4-
physical impairments and show the [claimant's] degree of disability ... "under that agency's

rules and regulations. Id. at 7. The Fourth Circuit has held that a Veterans Affairs ("VA")

decision of disability is entitled to "substantial weight," which reflects "the fact that both the VA

and Social Security programs serve the same governmental purpose of providing benefits to

persons unable to work because of a serious disability." Bird v. Commissioner of Social Security,

699 F.3d 337, 343 , 344 (4th Cir. 2012). An Administrative Law Judge ("ALJ") may give less

weight to a VA disability rating only "when the record before the ALJ clearly demonstrates that

such a deviation is appropriate." Id.

                                        Factual Background

       Plaintiff, an American veteran of the Gulf War era, has been rated disabled under the

Veterans Administration (VA) disability system effective October 15, 2013, based upon a

combination of severe impairments, including chronic migraine headaches, major depressive

disorder, bronchial asthma, and abnormalities of the lumbar spine. Tr. 188-89, 221-25, 803.

Prior to the award of VA disability benefits, Plaintiff was examined and evaluated by Dr.

William Brannon, a board certified neurologist, regarding her chronic migraine headachess. Dr.

Brannon described Plaintiffs pain as "distracting, attention and concentration is dulled, attitude

is acrimonious during headaches." Tr. 381. He went on to state that Plaintiff was having

employment difficulties because of the frequency and severity of her headaches and that "under

the present circumstances this veteran is indeed unemployable." Tr. 382.

       Plaintiffs migraines became increasing frequent in late 2013, resulting in her missing

work as much as one to two days per week. Tr. 384. An examining VA physician, Dr. Pamela

Crawford, opined that "the veteran's major depressive disorder is more likely than not


                                                 -5-
proximately due to the veteran' s service connected migraine headaches, traumatic arthritis of the

lumbar spine." Tr. 385. Plaintiffs migraines were initially treated with Fioricet, a highly

addictive barbiturate, and later with Botox injections. Tr. 357, 449, 464.

       The addition of the Botox injections reduced the frequency and intensity of Plaintiffs

migraines but the headaches nevertheless persisted. At the suggestions of her treating physicians,

Plaintiff documented her migraines in a personal journal. Tr. 55. Initially, after her Botox

injections began, the migraines were reduced from twenty five per month to two to three per

month. However, in June 2014, Plaintiff reported that she was experiencing five migraines every

two weeks. Tr. 483 , 505. By December 2014, she was experiencing eight migraines a month

and the Botox was not reducing the intensity of the headaches. Tr. 673. By early 2015 ,

Plaintiffs VA record documented that the therapeutic benefits of the Botox injections were

decreasing and she had seventeen episodes of migraines over the prior twelve weeks, with one

cluster of headaches running for nearly two weeks. Tr. 862. In March 2015, Dr. Waheed, a

treating neurologist, noted that Plaintiff was experiencing five to six migraines per month, but

stated in a March 2016 office record that the intensity and frequency of the headaches had

increased. Tr. 693 . Dr. Eppig, a treating VA pain medicine specialist, also documented in a

March 2016 note the increasing intensity and frequency of Plaintiffs migraines, then occurring

fifteen times in the prior nine weeks. Tr. 703 , 705, 713 . By July 2016, the VA record notes that

Plaintiff was typically experiencing two to three migraines per week. Tr. 736. In addition to the

treatment for her migraines, Plaintiff was receiving ongoing therapy for her mental health issues,

with treatment notes reflecting significant anxiety and depression.



                                                -6-
       Plaintiff testified before the ALJ at a hearing on September 27, 2016. She stated that she

was then experiencing six to fourteen migraine headaches per month, with each typically lasting

a day. With the onset of the migraine, Plaintiff testified she would take Fioricet and go to her

bedroom to sit in the dark. Tr. 54-55 . She also explained that the Botox was then largely

ineffective and she relied primarily on Fioricet for relief, but she could only take this medicine on

a limited basis because it was so addictive. Tr. 57. A vocational expert also testified at the

administrative hearing, stating that if Plaintiff were absent two days a month that this would be

"certainly excessive" and "inconsistent with gainful employment." Tr. 81.

       The ALJ issued a decision on October 31, 2016, finding that Plaintiff suffered from

numerous severe physical and mental impairments, including migraine headaches, degenerative

disc disease of the lumbar and cervical spine, osteoarthritis of the left knee and hip, asthma, and

major depressive disorder. Tr. 24. Despite these multiple severe impairments, the ALJ found

Plaintiff retained the residual functional capacity for light work. Tr. 29. In reaching this

conclusion, the ALJ acknowledged the agency's duty to give substantial weight to the VA

disability finding but contended that the record evidence "clearly demonstrates" that a deviation

from the VA disability finding was appropriate. Tr. 34. The ALJ repeatedly noted that the

frequency and intensity of Plaintiffs migraine headaches had decreased with the Botox

injections, but never addressed the impact of the continued presence of migraine headaches and

the decreasing effectiveness of the Botox injections over the several years documented in

Plaintiffs VA record. Tr. 32, 33, 34. The ALJ's decision became the final order of the

Commissioner, and Plaintiff timely filed an appeal of that decision to this Court.



                                                 -7-
                                             Discussion

        1.     The ALJ erred in failing to give substantial weight to the Plaintiffs
               VA disability rating where the administrative record did not
               "clearly demonstrate" that a deviation from the VA disability rating
               was appropriate.

        The record before the Court establishes that while Plaintiff experienced some interim

benefit from Botox injections, reducing to some degree the intensity and frequency of the

migraine headaches, she continued to experience intense migraine headaches. Based on this well

documented history, Plaintiff began receiving VA disability benefits effective October 15, 2013,

which continued during the time period documented in the administrative record before the

Court. This disability rating was frequently referenced in the records of Plaintiffs treating

specialist physicians at the VA, and no treating physician ever questioned her disability status.

       The ALJ gave little deference to the VA' s disability findings and the opinions and

findings of the VA treating and examining physicians. Dr. William Brannon, a board certified

neurologist, made detailed findings in a report he prepared in December 2013 , which the ALJ

casually dismissed as deserving "only some evidentiary weight." The ALJ failed to evaluate Dr.

Brannon' s medical opinions under the standards of the Treating Physician Rule or provide any

meaningful explanation for the limited weight given the opinions of this specialist physician. Tr.

35 , 379-82. On the other hand, the ALJ gave the same weight ("some weight") to the opinions of

the non-examining chart reviewing in-house physicians despite the fact that the ALJ concluded

that these chart reviewers failed "to fully account for the claimant's limitations due to her

migraine headaches, mental impairments, and musculoskeletal impairments" and




                                                 -8-
they reviewed none of the medical evidence after September 2014. Additionally, the ALJ failed

to evaluate the opinions of these non-examining physicians, as required, under the standards of

the Treating Physician Rule. 3

       Applying the standards of Bird v. Commissioner of Social Sec. Admin., and giving

"substantial weight" to the VA disability rating, this administrative record clearly supports

Plaintiffs disability under the Social Security Act. Although Plaintiff realized benefit from the

Botox injections, her migraine headaches persisted on a weekly or more frequent basis, with each

headache sending Plaintiff to her to bed to sit in a dark room for a significant portion of the day.

The ALJ treated Plaintiffs benefit from the Botox injections as a cure, which the medical record

plainly establishes was not the case. The VA awarded Plaintiff full disability benefits and her

treating VA physicians have documented the persistence of her severe and frequent migraine

headaches since that time. The record before the Court does not "clearly demonstrate" a basis to

reject the VA disability rating. The failure of the ALJ to follow the requirements of Bird

requires the reversal of the decision of the agency. Since there is not evidence in the


       3
          The ALJ mentioned twice that Plaintiff's treating pain specialist, Dr. Eppig, stated that
the claimant' s migraines were "controlled" by Botox injections and other medicines, suggesting
that Plaintiffs migraine headaches were no longer actively symptomatic because of her medical
treatment. Tr. 33 , 34. This was clearly not the case, An examination of Dr. Eppig's record
reveals that the ALJ took the physician' s use of the term "controlled" completely out of context.
In an office note of March 31 , 2016, Dr. Eppig first referenced a note from Dr. Waheed,
Plaintiffs treating neurologist, that the patient' s headaches had "lately . . . increased in
frequency." Tr. 713 . Dr. Eppig then document that since January 29, 2016, the time of her last
Botox injection, Plaintiff had experienced fifteen migraines over nine weeks, which lasted on
average eight to ten hours. Some migraines, Dr. Eppig noted, lasted up to three days. Tr. 705.
Dr. Eppig concluded her multi-page note with an assessment that included the statement "chronic
migraine HA' s controlled with Botox." Tr. 709. It is plain in this context "controlled" meant the
equivalent of treated, not cured, by the Botox injections.


                                                 -9-
administrative record that "clearly demonstrates" that the Social Security Administration should

deviate from the VA disability rating, Plaintiff is entitled to an award of Social Security disability

benefits.

        2.      The Commissioner failed to carry his burden at Step Five in the Sequential
                Process of showing that there are jobs in sufficient numbers in the national
                economy that Plaintiff could perform.

        The Commissioner offered the testimony of a Vocational Expert to carry his burden of

showing that there are sufficient jobs in the national economy Plaintiff could perform despite her

demonstrated impairments. The Vocational Expert testified that if Plaintiffs condition resulted

in her being absent two days a month or more she would not be employable. Tr. 81 . The well

documented record from the office notes of Plaintiffs treating neurologist and pain medicine

specialist set forth a pattern of migraine headaches that conservatively ran in the range of one to

two migraine headaches per week, and the uncontested evidence in the record indicated that each

of these headaches, on average, impaired Plaintiff for the day. Tr. 54-55, 483 , 505, 673 , 693,

703 , 705 , 713 , 862. Dr. Brannon, an examining board certified neurologist, opined that Plaintiff

was unemployable because of her likely frequent absences due to her migraine headaches. Tr.

382.

       Based on this record, there is not substantial evidence in the record that Plaintiff could

perform work that would result in less than two absences per month. As such, the Commissioner

has failed to carry his burden at Step Five, which entitles Plaintiff to a finding of disability as a

matter of law. This provides a second and independent basis for the reversal of the agency

decision and an award of benefits.



                                                 -10-
                                          Conclusion

       Based upon the foregoing, the Court hereby REVERSES the decision of the

Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g) and REMANDS this matter to

the agency with instructions to award benefits from January 28, 2014.

       AND IT IS SO ORDERED.




                                                     Ri~
                                                     United States District Judge

July 1.r,- 2019
Charleston, South Carolina




                                              -11-
